DETAILED ACTION
	This Office Action is responsive to the 06/16/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 03/18/2022 Final Rejection (“Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Rejection. Support for the Amendment is found at least at P74 of the PGPUB.
Response to Arguments
Claims 1, 2, 4 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochida (JP2012146395A).
Applicant has argued that Mochida fails to anticipate the amended claim language.  See Remarks, page 6 regarding the added limitations specifying a pressure of above 800 MPa and further specifying that the pressure is applied to the electrode group as a whole. This argument has been fully considered and is persuasive in view of the Amendment, therefore the rejection has been withdrawn.  
New grounds of rejection are asserted below in view of the amended claim language.
Claim Objections
Claim 1 is objected to because of the following informalities: “intercalate and deintercalate lithium ion” should be amended as “intercalate and deintercalate lithium ions”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 20150188195 A1).
Regarding claim 1, Matsushita discloses an all-solid battery comprising: 
at least a unit cell including a positive electrode, a negative electrode, and an ion- conductive solid electrolyte layer interposed between the positive electrode and the negative electrode (abstract), 
wherein the all-solid battery is a solid lithium-ion battery (P3-4), 
wherein the positive electrode includes a positive electrode active material (P57-58) and an inorganic solid electrolyte (P60), 
wherein the negative electrode includes a negative electrode active material (P57-58) and an inorganic solid electrolyte (P60), 
wherein the solid electrolyte layer includes an inorganic solid electrolyte (P86, P60) 
wherein the positive electrode active material includes a lithium-containing oxide including at least one selected from the group consisting of Co, Ni, and Mn (P57, LiCoO2 for example), 
wherein the negative electrode active material includes at least one selected from the group consisting of a material structured to intercalate and deintercalate lithium ions, and a material containing Si (P57, graphite for example), 
wherein each of the inorganic solid electrolyte in the positive electrode and the negative electrode includes plastically deformed particles of a sulfide-based solid electrolyte that have been deformed under a pressure of 800MPa or more (P123, pressing at 50-1000 MPa), 
wherein the inorganic solid electrolyte in the solid electrolyte layer includes plastically deformed particles of a sulfide-based solid electrolyte that have been deformed under a pressure of 800MPa or more wherein the solid electrolyte, the positive electrode, and the negative electrode, have been subjected to the pressure of 800MPa or more together as an electrode group to bring the particles into contact with each other (P120 discloses the entire electrode group is pressed together, P123 discloses a pressure of 50-1000 MPa which bonds and consolidates each layer). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Matsushita does not explicitly disclose a resistance R1, a resistance R2, or an increase rate. The resistances R1 and R2 and the increase rate are properties that arise from the battery structure and material selection. As asserted above, Matsushita teaches the claimed structure of a solid lithium battery with a consolidated structure created by pressing at high pressure. Further Matsushita teaches materials that are the same as the materials used in disclosed examples of the instant invention. Matsushita teaches LiCoO2 coated with a Li4Ti5O12 as a positive active material, graphite as a negative active material, and Li2S-P2S5 as a solid electrolyte (P57-62). These are the same materials used in example 2 of the instant disclosure, which possesses the claimed resistances R1 and R2 and the claimed increase rate. 
Given that Matsushita teaches a battery with the same structure and materials as the disclosed example 2, and the disclosed example 2 possesses the claimed properties, the battery of Matsushita inherently possesses the same properties as the claimed battery, such that a resistance R1 of the unit cell when a pressure applied in a thickness direction of the unit cell is as small as 100 kPa is 90 ohm-cm2 or less, and the Page 24870-5963-1908.viAttorney Docket Number: 044426-0505328Client Reference Number: HZ00007US01resistance R1 and a resistance R2 of the unit cell when a pressure applied in the thickness direction is 60 MPa, satisfy an increase rate represented by (R1- R2)/R2 x 100 of 10% or less, wherein a pressure applied to the solid electrolyte layer is 100 kPa or less in the all- solid battery.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01).
Regarding claim 2, the battery of Matsushita has the same structure and materials as the claimed battery, and thus inherently possesses the same properties as the claimed battery, as asserted regarding claim 1. Thus the battery of Matsushita also has a resistance R1 less than 75 ohm-cm2. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729